EXECUTION COPY

EMPLOYMENT AGREEMENT

AGREEMENT, made and entered into as of December 22, 2004 (the "Effective Date")
by and between THE WARNACO GROUP, INC., a Delaware corporation (together with
its successors and assigns, the "Company"), and JOSEPH R. GROMEK (the
"Executive").

W  I  T  N  E  S  S  E  T  H  :

WHEREAS, the Company desires to continue to employ the Executive and to enter
into an agreement embodying the terms of such continued employment and the
Executive desires to enter into this Agreement and to accept such continued
employment, subject to the terms and provisions of this Agreement;

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein and for other good and valuable consideration, the receipt of which is
mutually acknowledged, the Company and the Executive (individually a "Party" and
together the "Parties") agree as follows:

[spacer.gif] [spacer.gif] 1.  Definitions.

(a)    "Affiliate" of a specified person or entity shall mean a person or entity
that directly or indirectly controls, is controlled by, or is under common
control with, the person or entity specified.

(b)    "Annual Bonus" shall have the meaning ascribed to such term in Section 5
below.


(c)    "Base Salary" shall mean the annualized salary provided for in Section 4
below.

(d)    "Board" shall mean the Board of Directors of the Company.

(e)    "Bonus Plan" shall have the meaning ascribed to such term in Section 5
below.

(f)    "Cause" shall mean:

(i)    willful misconduct by the Executive which causes material harm to the
Company's interests;

(ii)    willful and material breach of duty by the Executive in the course of
his employment, which, if curable, is not cured within 10 days after Executive's
receipt of written notice from the Company;

(iii)    willful failure by the Executive, after having been given written
notice from the Company, to perform his duties other than a failure resulting
from Executive's incapacity due to physical or mental illness; or

(iv)    indictment of the Executive for a felony, a crime involving moral
turpitude or any other crime involving the business of the Company which, in the
case of such crime involving the business of the Company, is injurious to the
business of the Company.


For purposes of this Cause definition, no act or failure to act, on the part of
the Executive, shall be considered willful unless it is done, or omitted to be
done, by him in bad faith and without reasonable belief that his action was in
the best interests of the Company. The determination to terminate the
Executive's employment for Cause shall be made by the Board and prior to such
determination the Executive shall have the right to appear before the Board or a
committee designated by the Board.

(g)    "Change in Control" shall mean any of the following:

(i)    any "person" (as such term is used in Sections 3(a)(9) and 13(d) of the
Securities Exchange Act of 1934) or group of persons acting jointly or in
concert, but excluding a person who owns more than 5% of the outstanding shares
of the Company as of the date of this Agreement, becomes a "beneficial owner"
(as such term is used in Rule 13d-3 promulgated under that Act), of 50% or more
of the Voting Stock of the Company;

1


--------------------------------------------------------------------------------


(ii)    all or substantially all of the assets of the Company are disposed of
pursuant to a merger, consolidation or other transaction (unless the
shareholders of the Company immediately prior to such merger, consolidation or
other transaction beneficially own, directly or indirectly, in substantially the
same proportion as they owned the Voting Stock of the Company, all of the Voting
Stock or other ownership interests of the entity or entities, if any, that
succeed to the business of the Company); or

(iii)    approval by the shareholders of the Company of a complete liquidation
or dissolution of all or substantially all of the assets of the Company.

For purposes of this Change in Control definition, "Voting Stock" shall mean the
capital stock of any class or classes having general voting power, in the
absence of specified contingencies, to elect the directors of the Company.

(h)    "Date of Termination" shall mean:

(i)    if the Executive's employment is terminated by the Company, the date
specified in the notice by the Company to the Executive that his employment is
so terminated;

(ii)    if the Executive voluntarily resigns his employment, 90 days after
receipt by the Company of written notice that the Executive is terminating his
employment (provided, that the Company may accelerate the Date of Termination to
an earlier date by providing the Executive with written notice of such action
(which notice shall not affect the status of such termination as a voluntary
resignation by the Executive), or, alternatively, the Company may place the
Executive on paid leave (covering only Base Salary) during such period);

(iii)    if the Executive's employment is terminated by reason of death, the
date of death;

(iv)    if the Executive's employment is terminated for Disability, 30 days
after written notice is given as specified in Section 1(i) below; or

(v)    if the Executive resigns his employment for Good Reason, 30 days after
receipt by the Company of timely written notice from the Executive in accordance
with Section 1(j) below unless the Company cures the event or events giving rise
to Good Reason within 30 days after receipt of such written notice.

(i)    "Disability" shall mean the Executive's inability, due to physical or
mental incapacity, to substantially perform his duties and responsibilities for
a period of 180 consecutive days as determined by a medical doctor selected by
the Company and reasonably acceptable to the Executive. In no event shall any
termination of the Executive's employment for Disability occur until the Party
terminating his employment gives written notice to the other Party in accordance
with Section 25 below.

(j)    "Good Reason" shall mean the occurrence of any of the following without
the Executive's prior written consent:

(i)    a material diminution in the Executive's authority, duties or
responsibilities as Chief Executive Officer of the Company or the assignment to
the Executive of any duties materially inconsistent with such position;

(ii)    a reduction in (A) Base Salary or (B) Target Bonus opportunity (as a
percentage of Base Salary) or the failure of the Company to grant (C) the annual
equity award in accordance with Section 6(a) below or (D) the Supplemental Award
as set forth in Section 6(b) below unless, in the case of (C), the Company
provides a similar target opportunity pursuant to a successor plan or otherwise,
and in the case of (D), the Company awards to the Executive an annual award or
awards of equivalent value (and vesting provisions) to the award in respect of
which there was failure to make a grant, whether pursuant to a successor plan or
otherwise;

(iii)    a change in reporting structure so that the Executive reports to
someone other than the Board, or the Chairman of the Board as the Board's
designee;

2


--------------------------------------------------------------------------------


(iv)    the failure by the Company to nominate or renominate the Executive as a
member of the Board, or the removal by the Company of the Executive as President
and Chief Executive Officer of the Company or the removal of the Executive from
the Board (other than due to a failure of shareholders of the Company to elect
him);

(v)    requiring the Executive to be principally based at any office or location
more than 50 miles from mid-town Manhattan; or

(vi)    the failure of a successor to all or substantially all of the assets of
the Company to assume the Company's obligations under this Agreement either as a
matter of law or in writing within 15 days after a merger, consolidation, sale
or similar transaction.

Anything herein to the contrary notwithstanding, the Executive shall not be
entitled to resign for Good Reason (i) if the occurrence of the event otherwise
constituting Good Reason is the result of death, Disability, a termination by
the Company for which proper notification has been given (and, if for Cause,
opportunity to cure, if applicable) or a voluntary resignation by the Executive
other than for Good Reason and (ii) unless the Executive gives the Company
written notice of the event constituting "Good Reason" within 90 days of the
occurrence of such event and the Company fails to cure such event within 30 days
after receipt of such notice.

(k)    "Pro-rata Annual Bonus" shall mean the Annual Bonus the Executive would
have received had his employment continued through the end of the fiscal year in
which his termination of employment occurs multiplied by a fraction, the
numerator of which is the number of days during such fiscal year that the
Executive is employed by the Company and the denominator of which is 365.

(l)    "Pro-rata Supplemental Award" shall mean an amount equal to 30% of the
total cash compensation used to determine the amount of the Supplemental Award
granted immediately prior to the Date of Termination multiplied by a fraction,
the numerator of which is the number of days that the Executive is employed by
the Company during the year in which the Date of Termination occurs and the
denominator of which is 365.

(m)    "Stock Incentive Plan" shall have the meaning ascribed to such term in
Section 6(a) below.

(n)    "Supplemental Award" shall have the meaning ascribed to such term in
Section 6(b).

(o)    "Target Bonus" shall have the meaning ascribed to such term in Section 5
below.

(p)    "Term" shall have the meaning ascribed to such term in Section 2 below.

[spacer.gif] [spacer.gif] 2.  Term of Employment.

The term of the Executive's employment hereunder shall begin on the Effective
Date and end at the close of business on March 1, 2008; provided, however, that
the Term shall thereafter be automatically extended for additional one-year
periods, unless either the Company or the Executive gives the other written
notice at least 180 days prior to the then-scheduled expiration of the Term that
such Party is electing not to so extend the Term (the initial term plus any
extension thereof in accordance herewith being referred to herein as the
"Term"). Notwithstanding the foregoing, the Term shall end on the date on which
the Executive's employment is terminated by either Party in accordance with the
provisions herein.

[spacer.gif] [spacer.gif] 3.  Position; Duties and Responsibilities.

During the Term, the Executive shall be employed as the President and Chief
Executive Officer of the Company and shall be responsible for the general
management of the affairs of the Company and shall perform such other duties and
responsibilities as determined by the Board. It is also the intention of the
Parties that the Executive shall continue to be nominated as a member of the
Board. The Executive, in carrying out his duties under this Agreement, shall
report to the Board or the Chairman of the Board as the Board's designee. The
Executive shall devote substantially all of his business time and attention to
the satisfactory performance of his duties. Anything herein to the contrary
notwithstanding, nothing shall preclude the Executive from (i) subject to the
reasonable

3


--------------------------------------------------------------------------------


approval of the Board, serving on the boards of directors of trade associations
and/or charitable organizations or other business corporations (provided such
service is not prohibited under Section 11(a) below), (ii) engaging in
charitable activities and community affairs and (iii) managing his personal
investments and affairs, provided that the activities described in the preceding
clauses (i) through (iii) do not materially interfere with the proper
performance of his duties and responsibilities hereunder.

[spacer.gif] [spacer.gif] 4.  Base Salary.

During the Term, the Executive shall be paid an annualized Base Salary of
$900,000, increasing to $950,000 on March 1, 2005, payable in accordance with
the regular payroll practices of the Company, subject to annual review by the
Board (or its designee, including the Compensation Committee of the Board) in
its (or its designee's) sole discretion. During the Term the Base Salary may not
be decreased without the Executive's prior written consent. The Executive shall
not be entitled to any compensation for service as a member of the Board or for
service as an officer or member of any board of directors of any Affiliate.

[spacer.gif] [spacer.gif] 5.  Annual Incentive Awards.

During the Term, the Executive shall be eligible to receive an annual incentive
award (provided the Executive was employed continuously during the applicable
fiscal year) pursuant to the Company's Incentive Compensation Plan, as amended
(or such other annual incentive plan as may be approved by the Company's
shareholders), in effect for the applicable fiscal year ("Bonus Plan"). The
Executive shall continue to be eligible for an award pursuant to the Bonus Plan
for fiscal year 2004 in accordance with the employment agreement between the
Parties dated April 14, 2003. The Executive's annual incentive award for fiscal
year 2005 and thereafter shall have a target of 100% of Base Salary ("Target
Bonus") with a potential maximum award of up to 185% of Base Salary, in all
events based on the Executive's achievement of annual performance and other
targets approved by the committee administering the Bonus Plan. The amount and
payment of any Annual Bonus shall be determined in accordance with the Bonus
Plan. Any Annual Bonus shall be payable when bonuses for the applicable
performance period are paid to other senior executives of the Company. As used
in this Agreement, "Annual Bonus" shall mean the annual incentive award earned
by the Executive pursuant to the Bonus Plan for the applicable completed
performance period.

[spacer.gif] [spacer.gif] 6.  Long-Term Incentive Awards; Supplemental Award.

(a)    During the Term beginning with fiscal year 2005, provided the Executive
is employed by the Company, the Executive shall be eligible to participate in
the Company's 2003 Stock Incentive Plan, as amended from time to time, or such
other long-term incentive plan(s) as may be approved by the Company's
shareholders from time to time ("Stock Incentive Plan"), with grants under such
plan(s) having an annual grant date target value, in the aggregate, equal to no
less than 100% of total cash compensation (Base Salary plus Target Bonus). For
this purpose, Base Salary shall be the annualized rate of salary in effect on
the date of the award and Target Bonus shall be the Target Bonus for the year in
which the award is made. Awards under any Stock Incentive Plan shall be made at
such times as awards are generally made to the Company's senior executives. The
Board shall have the discretion to decide the form of any equity award (whether
it is awarded in restricted stock, stock options, other type of equity or a
combination thereof). Any stock option award shall be valued on the basis of
Black-Scholes or the valuation formula used by the Company in reporting such
compensation in its filings with the Securities and Exchange Commission. Except
as otherwise expressly provided herein, all equity grants shall be governed by
the applicable Stock Incentive Plan and/or award agreement. The Executive shall
be subject to the equity ownership, retention and other requirements applicable
to senior executives of the Company.

(b)    During the Term beginning with fiscal year 2005, provided the Executive
is employed by the Company, the Executive shall be entitled to an annual award
with an aggregate grant date value equal to 30% of the total current cash
compensation (Base Salary plus Annual Bonus) ("Supplemental Award"). For this
purpose, Base Salary shall be the Base Salary paid to the Executive for the
prior fiscal year and Annual Bonus shall be the annual bonus awarded to the
Executive by the Board for

4


--------------------------------------------------------------------------------


the prior fiscal year. The Supplemental Award shall not be awarded to the
Executive until after the determination by the Board of the Executive's Annual
Bonus for the prior fiscal year (but in no event later than 30 days thereafter)
and shall be awarded in the form of restricted stock units (payable in shares of
the Company's common stock ("Shares")) pursuant to the Stock Incentive Plan
("Career Units"). Any Career Units shall be governed by the applicable Stock
Incentive Plan and, if applicable, any award agreement. For purposes of this
Section 6(b), each Career Unit shall be (i) equal to one Share and (ii) valued
at the closing price of such Share on the date that the Supplemental Award is
made. Notwithstanding anything herein to the contrary, the Executive shall have
the right to elect to receive up to 50% of any Supplemental Award in the form of
a credit to a bookkeeping account maintained by the Company for the Executive's
account (the "Notional Account") (and thus not have such amount awarded in the
form of Career Units), provided the Executive delivers to the Company before the
close of his taxable year preceding the year in which the Supplemental Award is
earned a written election stating the percentage of the Supplemental Award (up
to 50%) to be credited to the Notional Account. If the Executive makes such an
election, at the time the Supplemental Award for the year is made by the
Company, the Company will credit the amount the Executive has elected to receive
in accordance herewith to the Notional Account, the balance of which account
shall periodically be credited (or debited) with the deemed positive (or
negative) return based on returns of the investment alternative or alternatives
under the Company's 401(k) plan selected in advance (and in accordance with the
applicable rules of such plan or investment alternative) by the Executive to
apply to such Notional Account, with such deemed returns calculated in the same
manner and at the same times as the return on such investment alternative(s).
The Company's obligation to pay the amount credited to the Notional Account,
including any return thereon provided for in this Section 6(b), and to deliver
Shares in respect of the Career Units hereunder shall be an unfunded obligation
to be satisfied from the general funds of the Company. Except as otherwise
provided in Section 9 below, any Supplemental Award (whether in the form of
Career Units or the Notional Account (as adjusted for any returns thereon)
("Adjusted Notional Account")) granted prior to April 14, 2008 shall cliff vest
50% on April 14, 2008 and 50% on the date the Executive reaches age 65 and any
Supplemental Award (whether in the form of Career Units or the Adjusted Notional
Account) made on or after April 14, 2008 shall cliff vest 100% on the date the
Executive reaches age 65, provided that in both cases the Executive is employed
by the Company on such vesting date. In its sole discretion and upon the written
consent of the Board, previously granted Supplemental Awards that remain
unvested after the Executive reaches age 62 may also vest. The vested Career
Units and the vested balance in the Adjusted Notional Account, if any, shall not
be distributed to the Executive until he ceases to be an employee of the Company
and, at such time, shall only be distributed at the earliest time that satisfies
the requirements of this Section 6(b). If the Executive's employment is
terminated for any reason, any unvested Supplemental Awards (whether in the form
of Career Units or the Adjusted Notional Account) shall be forfeited and the
vested Supplemental Awards shall be distributed in Shares for any vested Career
Units and in a lump-sum cash payment for any vested balance in the Adjusted
Notional Account to the Executive immediately following the Executive's
"separation from service," as defined by Section 409A(a)(2)(A)(i) of the
Internal Revenue Code of 1986, as amended (the "Code"), with the Company;
provided, however, that, except in the case of the Executive's death, if at the
time of such separation from service the Executive is a "specified employee," as
defined in Section 409A(a)(2)(B)(i) of the Code, such distribution shall not be
made until at least six months after the date of such separation from service;
provided, further, that if the Executive's employment is terminated due to
Disability and such Disability satisfies the requirements of Section
409A(a)(2)(C) of the Code, then such distribution may be made upon termination
without regard as to whether Executive was a "specified employee" at such time.
The Company shall have the right to modify the provisions of this Section 6(b)
or the provisions of Section 9 hereof relating to the payment of the
Supplemental Awards, including, but not limited to, the election and
distribution provisions thereof (or, if requested by the Executive, shall make
such modifications), if, and only to the extent that, such modification shall be
required, in the reasonable opinion of the Company's and/or the Executive's
counsel, to comply with Section 409A of the Code or any regulations or similar
guidance issued by the Treasury or the Internal Revenue Service with respect to
Section 409A. Notwithstanding anything to the contrary, the distribution date
for the vested Career Units and/or the

5


--------------------------------------------------------------------------------


vested balance in the Adjusted Notional Account shall be delayed to the earliest
date that will permit the Company to deduct the amount distributed under Section
162(m) of the Code. The provisions of this Section 6(b) shall survive expiration
or termination of the Term.

[spacer.gif] [spacer.gif] 7.  Employee Benefit Programs.

During the Term, subject to the Company's right to amend, modify or terminate
any benefit plan or program, the Executive shall be entitled to participate in
all employee savings and welfare benefit plans and programs made available to
the Company's senior-level executives on a basis no less favorable than provided
to other similarly-situated executives, as such plans or programs may be in
effect from time to time, including, without limitation, savings and other
retirement plans or programs, medical, dental, hospitalization, short-term and
long-term disability and life insurance plans, accidental death and
dismemberment protection and travel accident insurance. Notwithstanding the
foregoing, the Executive's eligibility for and/or participation in any
supplemental retirement plan or program, including, but not limited to, any
excess benefit plan, shall be at the sole discretion of the Board. During the
Term, the Executive shall also be entitled to an annual Company-paid physical
medical exam and Company-paid term life insurance with a benefit equal to $2
million, provided the Company can obtain such insurance at commercially
reasonable premium levels.

[spacer.gif] [spacer.gif] 8.  Reimbursement of Business and Other Expenses;
Perquisites; Vacations.

(a)    During the Term, the Executive is authorized to incur reasonable expenses
in carrying out his duties and responsibilities under this Agreement and the
Company shall promptly reimburse him for all business and entertainment expenses
incurred in connection with carrying out the business of the Company, subject to
documentation in accordance with the Company's policy. The Executive shall be
entitled to first class air travel when traveling on Company business. In
addition, the Company will reimburse the Executive for his legal and other
professional fees incurred in negotiating this Agreement up to a maximum of
$36,000.

(b)    The Executive shall be entitled to perquisites provided to other
senior-level executives, including a monthly car allowance of up to a maximum of
$1,500.

(c)    The Executive shall be entitled to four weeks paid vacation per calendar
year.

9.    Termination of Employment.

(a)    Termination Without Cause by the Company or Resignation for Good Reason
by the Executive.    In the event that during the Term the Executive's
employment is terminated without Cause by the Company (other than upon death or
due to Disability) or the Executive resigns for Good Reason (which, for the
avoidance of doubt, shall not include a termination described in clause (i) of
the last sentence of Section 1(j) above) and Section 9(d) below does not apply,
the Executive shall be entitled to:

(i)    payment of Base Salary as salary continuation for the remainder of the
applicable Term (without regard to its earlier termination hereunder), but in no
event more than 36 months or less than 12 months;

(ii)    a Pro-rata Annual Bonus, payable when bonuses for such fiscal year are
paid to other Company executives;

(iii)    payment of the Target Bonus for the remainder of the Term determined by
(a) dividing the Target Bonus by 12 and (b) multiplying by the number of whole
or partial months remaining in the Term (but in no event more than 36 months or
less than 12), payable when bonuses for the applicable fiscal year for which the
bonus would have been paid are paid to other Company executives;

(iv)    immediate vesting as of the Date of Termination of 50% of any restricted
stock that remains unvested as of the Date of Termination and continued
exercisability of any outstanding stock options that have vested as of the Date
of Termination for two years following the Date of Termination or the remainder
of the option term, if shorter;

(v)    immediate vesting as of the Date of Termination of 50% of any previously
granted Career Units which would have vested on the next scheduled vesting date
(i.e., either on

6


--------------------------------------------------------------------------------


April 14, 2008 or when the Executive reaches age 65) if the Executive had
remained employed by the Company through such vesting date, with any vested
Career Units payable in accordance with Section 6(b) above;

(vi)    if the Date of Termination is prior to April 14, 2008, immediate vesting
as of the Date of Termination of 25% of the account balance in the Adjusted
Notional Account, and if the Date of Termination is on or after April 14, 2008
but before the Executive's 65th birthday, immediate vesting as of the Date of
Termination of a pro-rata portion of the unvested account balance in the
Adjusted Notional Account (determined by multiplying the unvested adjusted
balance by a fraction, the numerator of which is the number of days the
Executive was employed by the Company from April 14, 2008 to the Date of
Termination and the denominator of which is 1262), with any vested balance
payable in accordance with Section 6(b) above; and

(vii)    continued participation for the Executive and his eligible dependents
in the Company's welfare benefit plans in which he and his eligible dependents
were participating immediately prior to the Date of Termination until the
earlier of (a) the end of the applicable Term (without regard to its earlier
termination hereunder), but in no event more than 36 months or less than 12
months, or (b) the date, or dates, the Executive receives equivalent coverage
under the plans and programs of a subsequent employer.

(b)    Termination upon Death or due to Disability.MIn the event that during the
Term the Executive's employment is terminated upon death or due to Disability,
the Executive (or his estate or legal representative, as the case may be) shall
be entitled to:

(i)    a Pro-rata Annual Bonus, payable when bonuses for such fiscal year are
paid to other Company executives;

(ii)    a Pro-rata Supplemental Award, payable in a lump sum as soon as
practicable following the Date of Termination (but in no event later than 60
days following such date);

(iii)    immediate vesting as of the Date of Termination of all outstanding
equity awards (other than Career Units), with any vested stock options remaining
exercisable for two years following the Date of Termination or the remainder of
the option term, if shorter; and

(iv)    immediate vesting as of the Date of Termination of any previously
granted Supplemental Award, payable in accordance with Section 6(b) above.

(c)    Termination by the Company for Cause or a Voluntary Resignation by the
Executive.    In the event that during the Term the Company terminates the
Executive's employment for Cause or the Executive voluntarily resigns, the
Executive shall be entitled to any vested Supplemental Award, payable in
accordance with Section 6(b) above. Any restricted stock, stock options, Career
Units and other equity awards as well as any account balance in the Adjusted
Notional Account that remain unvested as of the Date of Termination shall be
forfeited. A voluntary resignation by the Executive of his employment shall be
effective upon 90 days prior written notice by the Executive to the Company,
subject to earlier termination by the Company (without affecting the status of
such termination as a voluntary resignation) as provided in Section 1(h)(ii)
above, and, provided such notice is given by the Executive, shall not be deemed
a breach of this Agreement.

(d)    Termination without Cause by the Company or Resignation for Good Reason
by the Executive in Connection with a Change in Control.    In the event that
during the Term, (i) the Executive's employment is terminated without Cause by
the Company (other than upon death or due to Disability) or the Executive
resigns for Good Reason (which, for the avoidance of doubt, shall not include a
termination described in clause (i) of the last sentence of Section 1(j) above),
in both cases upon or within one year following a Change in Control (provided
the Term is still in effect or has expired during this one-year period) or (ii)
the Executive's employment is terminated without Cause

7


--------------------------------------------------------------------------------


by the Company within 90 days prior to a Change in Control and such termination
is in connection with, or in anticipation of, the Change in Control, the
Executive shall be entitled to:

(i)    an amount equal to 3 times the sum of (a) Base Salary plus (b) Target
Bonus, payable in a lump sum as soon as practicable following the Date of
Termination (but in no event later than 60 days following such date);

(ii)    a Pro-rata Annual Bonus, payable in a lump sum as soon as practicable
following the Date of Termination (which shall be no earlier than the end of the
applicable performance period and no later than 60 days following the end of
such period);

(iii)    an amount equal to 90% of the total cash compensation used to determine
the value of the Supplemental Award granted immediately prior to the Date of
Termination, payable in a lump sum as soon as practicable following the Date of
Termination (but in no event later than 60 days following such date);

(iv)    immediate vesting as of the Date of Termination of all outstanding
equity awards (other than Career Units), with vested stock options remaining
exercisable for the remainder of their original terms;

(v)    immediate vesting as of the Date of Termination of any previously granted
Supplemental Award, payable in accordance with Section 6(b) above; and

(vi)    continued participation for the Executive and his eligible dependents in
the Company's welfare benefit plans in which he and his eligible dependents were
participating immediately prior to the Date of Termination until the earlier of
(a) 36 months following the Date of Termination, or (b) the date, or dates, the
Executive receives substantially equivalent coverage under the plans and
programs of a subsequent employer.

For purposes of the payment date in clauses (i), (ii) and (iii), and the vesting
date in clauses (iv) and (v), of this Section 9(d), the "Date of Termination"
shall mean the actual Date of Termination or the date of the Change in Control,
whichever is later.

(e)    Termination of the Executive's Employment by the Company Upon the
Expiration of the Term.    If the Company provides written notice to the
Executive in accordance with Section 2 above that the Term shall not renew and
upon such expiration of the Term the Company terminates the Executive's
employment under circumstances that during the Term would constitute a
termination of employment without Cause, the Executive shall be entitled to the
same payments, benefits and entitlements as a Termination without Cause under
Section 9(a) hereof.

(f)    Other Entitlements Upon Termination of Employment.    In the event of any
termination of the Executive's employment, the Executive (or his estate or legal
representative, as the case may be) shall be entitled to:

(i)    Base Salary through the Date of Termination;

(ii)    except for a termination of employment pursuant to Section 9(c) above,
payment of any unpaid Annual Bonus for any fiscal year preceding the Date of
Termination, payable when bonuses for such fiscal year are paid to other Company
executives;

(iii)    any amounts earned or owing to the Executive but not yet paid under
Section 8 above; and

(iv)    except as otherwise provided in Section 9(g) below, additional
entitlements, if any, in accordance with applicable plans and programs of the
Company (provided that in no event shall the Executive be entitled to
duplication of any payments or benefits).

(g)    Exclusivity of Benefits; Releases of Claims.    Any payments provided
pursuant to Section 9(a), Section 9(d) or Section 9(e) above shall be in lieu of
any salary continuation arrangements under any other severance program of the
Company. In order to be entitled to the payments, rights and other entitlements
in Section 9(a), Section 9(b) (but only in the event of a termination for
Disability

8


--------------------------------------------------------------------------------


and, in this event, only as a condition for the Pro-rata Supplemental Award in
Section 9(b)(ii) and the vesting of the Supplemental Award in Section 9(b)(iv)),
Section 9(d) or Section 9(e) above, the Executive shall be required to execute
and deliver a release of claims against the Company in the form of Exhibit A
attached hereto and not revoke such release within the applicable revocation
period. Upon the execution by the Executive and delivery to the Company of such
release of claims (provided the Executive does not revoke such release within
the applicable revocation period), the Company agrees to execute a release of
claims against the Executive in the form of Exhibit B attached hereto and to
deliver such release to the Executive.

(h)    Nature of Payments.    Any amounts due under this Section 9 are in the
nature of severance payments considered to be reasonable by the Company and are
not in the nature of a penalty.

(i)    No Mitigation; No Offset.    In the event of termination of his
employment for any reason, the Executive shall be under no obligation to seek
other employment and, except as specifically provided for in this Section 9,
there shall be no offset against amounts due to him on account of any
remuneration or benefits provided by any subsequent employment he may obtain.

(j)    Resignation.    Notwithstanding any other provision of this Agreement,
upon the termination of the Executive's employment for any reason, unless
otherwise requested by the Board, he shall immediately resign from the Board,
from all boards of directors of any Affiliate of the Company of which he may be
a member, and as a trustee of, or fiduciary to, any employee benefit plans of
the Company or any Affiliate. The Executive hereby agrees to execute any and all
documentation of such resignations upon request by the Company, but he shall be
treated for all purposes as having so resigned upon termination of his
employment, regardless of when or whether he executes any such documentation.

[spacer.gif] [spacer.gif] 10.  Confidentiality; Assignment of Rights; Return of
Company Property.

(a)    During the Term and thereafter, other than in the ordinary course of
performing his duties for the Company or as required in connection with
providing any cooperation to the Company pursuant to Section 13 below, the
Executive agrees that he shall not disclose to anyone or make use of any trade
secret or proprietary or confidential information of the Company or any
Affiliate of the Company, including such trade secret or proprietary or
confidential information of any customer or other entity to which the Company
owes an obligation not to disclose such information, which he acquires during
the course of his employment ("Confidential Information"), including, but not
limited to, records kept in the ordinary course of business, except when
required to do so by a court of law, by any governmental agency having
supervisory authority over the business of the Company or by any administrative
or legislative body (including a committee thereof) with apparent or actual
jurisdiction to order him to divulge, disclose or make accessible such
information. "Confidential Information" shall not include information that (i)
was known to the public prior to its disclosure by the Executive; or (ii)
becomes known to the public through no wrongful disclosure by or act of the
Executive or any representative of the Executive. In the event the Executive is
requested by subpoena, court order, investigative demand, search warrant or
other legal process to disclose any Confidential Information, the Executive
agrees, unless prohibited by law or Securities and Exchange Commission
regulation, to give the Company's General Counsel prompt written notice of any
request for disclosure in advance of the Executive's making such disclosure and
the Executive agrees not to disclose such information unless and until the
Company has expressly authorized the Executive to do so in writing or the
Company has had a reasonable opportunity to object to such request or to
litigate the matter (of which the Company agrees to keep you reasonably
informed) and has failed to do so.

(b)    The Executive hereby sells, assigns and transfers to the Company all of
his right, title and interest in and to all inventions, discoveries,
improvements and copyrightable subject matter (the "Rights") which during the
period of his employment are made or conceived by him, alone or with others, and
which are within or arise out of any general field of the Company's business or
arise out of any work he performs, or information he receives regarding the
business of the Company, while employed by the Company. The Executive shall
fully disclose to the Company as promptly as available all information known or
possessed by him concerning any Rights, and upon request by the

9


--------------------------------------------------------------------------------


Company and without any further remuneration in any form to him by the Company,
but at the expense of the Company, execute all applications for patents and for
copyright registration, assignments thereof and other instruments and do all
things which the Company may deem necessary to vest and maintain in it the
entire right, title and interest in and to all such Rights.

(c)    The Executive agrees that at the time of the termination of employment
(whether during or after the expiration of the Term), whether at the instance of
the Executive or the Company, and regardless of the reasons therefor, he will
promptly deliver to the Company's General Counsel, and not keep or deliver to
anyone else, any and all of the following which is in his possession or control:
(i) Company property (including, without limitation, credit cards, computers,
communication devices, home office equipment and other Company tangible
property) and (ii) notes, files, memoranda, papers and, in general, any and all
physical matter and computer files containing confidential or proprietary
information of the Company or any of its Affiliates, including any and all
documents relating to the conduct of the business of the Company or any of its
Affiliates and any and all documents containing confidential or proprietary
information of the customers of the Company or any of its Affiliates, except for
(x) any documents for which the Company's General Counsel has given written
consent to removal at the time of termination of the Executive's employment and
(y) any information necessary for the Executive to retain for his tax purposes
(provided the Executive maintains the confidentiality of such information in
accordance with Section 10(a) above).

[spacer.gif] [spacer.gif] 11.  Non-Competition; Non-Solicitation;
Non-Disparagement.

(a)    The Executive acknowledges that in his capacity in management the
Executive has had or will have a great deal of exposure and access to the
Company's trade secrets and confidential and proprietary information. Therefore,
during the Term and thereafter (provided the Executive is employed by the
Company) and for 12 months following the Executive's termination of employment
(whether during or after the expiration of the Term) to protect the Company's
trade secrets and other confidential and proprietary information, the Executive
agrees that he shall not, other than in the ordinary course of performing his
duties hereunder or as agreed by the Company in writing, engage in a
"Competitive Business," directly or indirectly, as an individual, partner,
shareholder, director, officer, principal, agent, employee, trustee, consultant,
or in any relationship or capacity, in any geographic location in which the
Company or any of its Affiliates is engaged in business. The Executive shall not
be deemed to be in violation of this Section 11(a) by reason of the fact that he
owns or acquires, solely as an investment, up to two percent (2%) of the
outstanding equity securities (measured by value) of any entity. "Competitive
Business" shall mean a business engaged in (x) apparel design and/or apparel
wholesaling or (y) retailing in competition with any business that the Company
is conducting at the time of the alleged violation.

(b)    The Executive agrees that for a period of 18 months following the
Executive's termination of employment (whether during or after the expiration of
the Term), he will not, without the prior written consent of the Company,
directly or indirectly, hire any employee of the Company or any of its
Affiliates, or solicit or encourage any such employee to leave the employ of the
Company or its Affiliates, as the case may be.

(c)    The Executive agrees that for a period of 18 months following the
Executive's termination of employment (whether during or after the expiration of
the Term), he will not, without the prior written consent of the Company,
directly or indirectly, solicit or encourage any customer of the Company or any
of its Affiliates to reduce or cease its business with the Company or any such
Affiliate or otherwise interfere with the relationship of the Company or any
Affiliate with its customers.

(d)    The Executive and the Company each agree to refrain from making any
statements or comments, whether oral or written, of a defamatory or disparaging
nature to third parties regarding each other (and, in the case of the
Executive's commitment hereunder, the "Company" shall include an Affiliate of
the Company and the Company's officers, directors, personnel and products). The
Executive and the Company each understand that either party should be entitled
to respond truthfully and accurately to statements about such party made
publicly by the Executive or the Company, as the

10


--------------------------------------------------------------------------------


case may be, provided that such response is consistent with the responding
party's obligations not to make any statements or comments of a defamatory or
disparaging nature as set forth herein.

[spacer.gif] [spacer.gif] 12.  Injunctive and Other Relief.

The Executive expressly agrees and acknowledges any breach or threatened breach
of any obligation under Section 10 or Section 11 above will cause the Company
immeasurable and irreparable harm for which there is no adequate remedy at law,
and as a result of this the Company shall be entitled to seek the issuance by a
court of competent jurisdiction of an injunction, restraining order or other
equitable relief in favor of itself, without the necessity of posting a bond,
restraining the Executive from committing or continuing to commit any such
violation. If the Company defers or withholds payment of any amount otherwise
payable under this Agreement on the basis of an asserted violation of any
provision of Section 10, Section 11 or Section 13, and it is subsequently
finally determined that the Executive did not commit such violation, the Company
shall promptly pay all such unpaid amounts to the Executive.

[spacer.gif] [spacer.gif] 13.  Cooperation.

Following the Executive's termination of employment (whether during or after the
expiration of the Term), upon reasonable request by the Company, the Executive
shall cooperate with the Company or any of its Affiliates with respect to any
legal or investigatory proceeding, including any government or regulatory
investigation, or any litigation or other dispute relating to any matter in
which he was involved or had knowledge during his employment with the Company,
subject to his reasonable personal and business schedules. The Company shall
reimburse the Executive for all reasonable out-of-pocket costs, such as travel,
hotel and meal expenses and reasonable attorneys' fees, incurred by the
Executive in providing any cooperation pursuant to this Section 13, as well as a
reasonable per diem amount for the Executive's time (other than for time spent
preparing for or providing testimony) which shall be based upon the Executive's
Base Salary at the Date of Termination.

[spacer.gif] [spacer.gif] 14.  Tax Matters.

(a)    If any amount, entitlement, or benefit paid or payable to the Executive
or provided for his benefit under this Agreement and under any other agreement,
plan or program of the Company (such payments, entitlements and benefits
referred to as a "Payment") is subject to the excise tax imposed under Section
4999 of the Code or any similar federal or state law (an "Excise Tax"), then
notwithstanding anything contained in this Agreement to the contrary, to the
extent that any or all Payments would be subject to the imposition of an Excise
Tax, the Payments shall be reduced (but not below zero) if and to the extent
that such reduction would result in the Executive retaining a larger amount, on
an after-tax basis (taking into account federal, state and local income taxes
and the imposition of the Excise Tax), than if the Executive received all of the
Payments (such reduced amount is hereinafter referred to as the "Limited Payment
Amount"). Unless the Executive shall have given prior written notice specifying
a different order to the Company to effectuate the limitations described in the
preceding sentence, the Company shall reduce or eliminate the Payments, by first
reducing or eliminating those payments or benefits which are not payable in cash
and then by reducing or eliminating cash payments, in each case in reverse order
beginning with payments or benefits which are to be paid the farthest in time
from the Determination (as defined below). Any notice given by the Executive
pursuant to the preceding sentence shall take precedence over the provisions of
any other plan, arrangement or agreement, including, but not limited to, the
other provisions of this Agreement, governing the Executive's rights and
entitlements to any compensation, entitlement or benefit.

(b)    All calculations under this Section 14 shall be made by a nationally
recognized accounting firm designated by the Company and reasonably acceptable
to the Executive (other than the accounting firm that is regularly engaged by
any party who has effectuated a Change in Control) (the "Accounting Firm"). The
Company shall pay all fees and expenses of such Accounting Firm. The Accounting
Firm shall provide its calculations, together with detailed supporting
documentation, both to the Company and the Executive within 45 days after the
Change in Control or the Date of Termination, whichever is later (or such
earlier time as is requested by the Company) and, with

11


--------------------------------------------------------------------------------


respect to the Limited Payment Amount, shall deliver its opinion to the
Executive that he is not required to report any Excise Tax on his federal income
tax return with respect to the Limited Payment Amount (collectively, the
"Determination"). Within 5 days of the Executive's receipt of the Determination,
the Executive shall have the right to dispute the Determination (the "Dispute").
The existence of the Dispute shall not in any way affect the right of the
Executive to receive the Payments in accordance with the Determination. If there
is no Dispute, the Determination by the Accounting Firm shall be final binding
and conclusive upon the Company and the Executive (except as provided in
subsection (c) below).

(c)    If, after the Payments have been made to the Executive, it is established
that the Payments made to, or provided for the benefit of, the Executive exceed
the limitations provided in subsection (a) above (an "Excess Payment") or are
less than such limitations (an "Underpayment"), as the case may be, then the
provisions of this subsection (c) shall apply. If it is established pursuant to
a final determination of a court or an Internal Revenue Service (the "IRS")
proceeding which has been finally and conclusively resolved, that an Excess
Payment has been made, the Executive shall repay the Excess Payment to the
Company on demand. In the event that it is determined by (i) the Accounting
Firm, the Company (which shall include the position taken by the Company, or
together with its consolidated group, on its federal income tax return) or the
IRS, (ii) pursuant to a determination by a court, or (iii) upon the resolution
to the satisfaction of the Executive of the Dispute, that an Underpayment has
occurred, the Company shall pay an amount equal to the Underpayment to the
Executive within 10 days of such determination or resolution together with
interest on such amount at the applicable federal short-term rate, as defined
under Section 1274(d) of the Code and as in effect on the first date that such
amount should have been paid to the Executive under this Agreement, from such
date until the date that such Underpayment is made to the Executive.

[spacer.gif] [spacer.gif] 15.  Representations and Covenants.

(a)    The Executive represents and warrants that he has the free and unfettered
right to enter into this Agreement and to perform his obligations under it and
that he knows of no agreement between him and any other person, firm or
organization, or any law or regulation, that would be violated by the
performance of his obligations under this Agreement. The Executive agrees that
he will not use or disclose any confidential or proprietary information of any
prior employer in the course of performing his duties for the Company or any of
its Affiliates.

(b)    The Company represents that (i) the execution of this Agreement and the
granting of the benefits and awards hereunder have been authorized by the
Company, including, where necessary, by the Board, (ii) the execution, delivery
and performance of this Agreement does not violate any law, regulation, order,
decree, agreement, plan or corporate governance document of the Company and
(iii) upon the execution and delivery of this Agreement by the Parties, it shall
be the valid and binding obligation of the Company enforceable against it in
accordance with its terms, except to the extent that enforceability may be
limited by applicable bankruptcy, insolvency or similar laws affecting the
enforcement of creditors' rights generally.

[spacer.gif] [spacer.gif] 16.  Assignability; Binding Nature.

This Agreement shall be binding upon and inure to the benefit of the Parties and
their respective successors, heirs (in the case of the Executive) and assigns.
For purposes of this Section 16, a successor to the Company shall be limited to
an entity which shall have acquired all or substantially all of the business
and/or assets of the Company and shall have assumed (whether by agreement or
operation of law) the Company's rights and obligations under this Agreement. No
rights or obligations of the Executive under this Agreement may be assigned or
transferred by the Executive other than his rights to compensation and benefits,
which may be transferred only by will, operation of law or in accordance with
Section 22 below.

[spacer.gif] [spacer.gif] 17.  Entire Agreement.

This Agreement contains the entire understanding and agreement between the
Parties concerning the subject matter hereof and, as of the Effective Date,
shall supersede all prior agreements,

12


--------------------------------------------------------------------------------


understandings, discussions, negotiations and undertakings, whether written or
oral, between the Parties with respect thereto (including the employment
agreement between the Parties dated as of April 14, 2003 but not including any
equity awards or related equity agreements which remain outstanding as of the
Effective Date).

[spacer.gif] [spacer.gif] 18.  Amendment or Waiver.

Except as otherwise provided in Section 6(b) above, no provision of this
Agreement may be amended unless such amendment is agreed to in writing and
signed by the Executive and an authorized officer of the Company. No waiver by
either Party of any breach by the other Party of any condition or provision
contained in this Agreement to be performed by such other Party shall be deemed
a waiver of a similar or dissimilar condition or provision at the same or any
prior or subsequent time. Any waiver must be in writing and signed by the Party
against whom it is being enforced (either the Executive or an authorized officer
of the Company, as the case may be).

[spacer.gif] [spacer.gif] 19.  Severability.

In the event that any provision or portion of this Agreement shall be determined
to be invalid or unenforceable by an arbitrator or court of competent
jurisdiction for any reason, in whole or in part, the remaining provisions of
this Agreement shall be unaffected thereby and shall remain in full force and
effect to the fullest extent permitted by law.

[spacer.gif] [spacer.gif] 20.  Survivorship.

The respective rights and obligations of the Parties hereunder, including,
without limitation, Section 6(b), Section 10 (confidentiality; assignment of
rights; return of Company property), Section 11 (non-competition;
non-solicitation; non-disparagement), Section 12 (injunctive and other relief),
Section 13 (cooperation), Section 21 (indemnification and liability insurance)
and Section 24 (resolution of disputes), shall survive any expiration of the
Term, including expiration thereof upon the Executive's termination of
employment for whatever reason, to the extent necessary to the intended
preservation of such rights and obligations.

[spacer.gif] [spacer.gif] 21.  Indemnification and Liability Insurance.

The Company hereby agrees during, and after termination of, his employment to
indemnify the Executive and hold him harmless, both during the Term and
thereafter, to the fullest extent permitted by law and under the certificate of
incorporation and by-laws of the Company against and in respect of any and all
actions, suits, proceedings, claims, demands, judgments, costs, expenses
(including reasonable attorneys' fees), losses, amounts paid in settlement to
the extent approved by the Company, and damages resulting from the Executive's
good faith performance of his duties as an officer or director of the Company or
any Affiliate of the Company. The Company shall reimburse the Executive for
expenses incurred by him in connection with any proceeding hereunder upon
written request from the Executive for such reimbursement and the submission by
the Executive of the appropriate documentation associated with these expenses.
Such request shall include an undertaking by the Executive to repay the amount
of such advance or reimbursement if it shall ultimately be determined that he is
not entitled to be indemnified hereunder against such costs and expenses. The
Company shall use commercially reasonable efforts to obtain and maintain
directors' and officers' liability insurance covering the Executive to the same
extent as the Company covers its other officers and directors.

[spacer.gif] [spacer.gif] 22.  Beneficiaries/References.

The Executive shall be entitled, to the extent permitted under applicable plans,
agreements or law, to select and change a beneficiary or beneficiaries to
receive any compensation or benefit payable hereunder following the Executive's
death by giving the Company written notice thereof. In the event of the
Executive's death or a judicial determination of his incompetence, reference in
this Agreement to the Executive shall be deemed, where appropriate, to refer to
his beneficiary, estate or other legal representative.

13


--------------------------------------------------------------------------------


[spacer.gif] [spacer.gif] 23.  Governing Law.

This Agreement shall be governed by and construed and interpretedin accordance
with the laws of New York without reference to principles of conflicts of law,
provided, however, that Federal law shall apply to the interpretation or
enforcement of Section 24 below.

[spacer.gif] [spacer.gif] 24.  Resolution of Disputes.

Except as otherwise provided in Section 12 above, any controversy, dispute or
claim arising under or relating to this Agreement, the Executive's employment
with the Company or any Affiliate or the termination thereof shall, at the
election of the Executive or the Company (unless otherwise provided in an
applicable Company plan, program or agreement), be resolved by confidential,
binding and final arbitration, to be held in the borough of Manhattan in New
York City in accordance with the rules and procedures of the Commercial
Arbitration Rules of the American Arbitration Association. Judgment upon the
award rendered by the arbitrator may be entered in any court having jurisdiction
thereof and shall be binding upon the Parties. The Executive consents to the
personal jurisdiction of the Courts of the State of New York (including the
United States District Court for the Southern District of New York) in any
proceedings for equitable relief. The Executive further agrees not to interpose
any objection for improper venue in any such proceeding. Each Party shall be
responsible for its own costs and expenses, including attorneys' fees, and
neither Party shall be liable for punitive or exemplary damages, provided that
if the Executive substantially prevails with respect to all claims that are the
subject matter of the dispute, his costs, including reasonable attorneys' fees,
shall be borne by the Company.

[spacer.gif] [spacer.gif] 25.  Notices.

Any notice given to a Party shall be in writing and shall be deemed to have been
given (i) when delivered personally (provided that a written acknowledgement of
receipt is obtained), (ii) three days after being sent by certified or
registered mail, postage prepaid, return receipt requested or (iii) two days
after being sent by overnight courier (provided that a written acknowledgement
of receipt is obtained by the overnight courier), with any such notice duly
addressed to the Party concerned at the address indicated below or to such other
address as such Party may subsequently designate by written notice in accordance
with this Section 25:

[spacer.gif] [spacer.gif] If to the Company:  The Warnaco Group, Inc.
501 Seventh Avenue
New York, New York 10018
Attention: General Counsel

[spacer.gif] [spacer.gif] If to the Executive:  Joseph R. Gromek
1088 Park Avenue
New York, New York 10128

[spacer.gif] [spacer.gif] 26.  Withholdings.

The Company may withhold from any amounts payable under this Agreement such
Federal, state, local or other taxes as shall be required to be withheld
pursuant to any applicable law or regulation.

[spacer.gif] [spacer.gif] 27.  Headings.

The headings of the sections contained in this Agreement are for convenience
only and shall not be deemed to control or affect the meaning or construction of
any provision of this Agreement.

[spacer.gif] [spacer.gif] 28.  Counterparts.

This Agreement may be executed in two or more counterparts.

14


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first written above.

THE WARNACO GROUP, INC.

[spacer.gif] By: /s/ Jay A. Galluzzo
Name: Jay A. Galluzzo
Title: Vice President, General Counsel and Secretary

[spacer.gif] THE EXECUTIVE

[spacer.gif] /s/ Joseph R. Gromek
Joseph R. Gromek

15


--------------------------------------------------------------------------------


Exhibit A

AGREEMENT AND RELEASE OF CLAIMS

THIS AGREEMENT AND RELEASE is executed by JOSEPH R. GROMEK (the "Executive") as
of the date of this Agreement and Release.

WHEREAS, the Executive and The Warnaco Group, Inc. (the "Company") entered into
an employment agreement dated December 22, 2004 (the "Employment Agreement");

WHEREAS, the Executive has certain entitlements pursuant to the Employment
Agreement subject to the Executive's executing this Agreement and Release.

NOW, THEREFORE, in consideration of the payments set forth in Section 9 of the
Employment Agreement and other good and valuable consideration, the Executive
agrees as follows:

The Executive, on behalf of himself and his dependents, heirs, administrators,
agents, executors, successors and assigns (the "Executive Releasors"), hereby
releases and forever discharges the Company and its affiliated companies and
their past and present parents, subsidiaries, successors and assigns and all of
the aforesaid companies' past and present officers, directors, employees,
trustees, shareholders, representatives and agents (the "Company Releasees"),
from any and all claims, demands, obligations, liabilities and causes of action
of any kind or description whatsoever, in law, equity or otherwise, whether
known or unknown, that any Executive Releasor had, may have had or now has
against the Company or any other Company Releasee as of the date of execution of
this Agreement and Release arising out of or relating to the Executive's
employment relationship, or the termination of that relationship, with the
Company (or any affiliate), including, but not limited to, any claim, demand,
obligation, liability or cause of action arising under any Federal, state, or
local employment law or ordinance (including, but not limited to, Title VII of
the Civil Rights Act of 1964, the Civil Rights Act of 1991, the Equal Pay Act,
the Americans With Disabilities Act of 1991, the Workers Adjustment and
Retraining Notification Act, the Employee Retirement Income Security Act (other
than any claim for vested benefits), the Family and Medical Leave Act, and the
Age Discrimination in Employment Act, as amended by the Older Workers' Benefit
Protection Act), tort, contract, or alleged violation of any other legal
obligation (collectively "Released Executive Claims"). Anything to the contrary
notwithstanding in this Agreement and Release or the Employment Agreement,
nothing herein shall release any Company Releasee from any claims or damages
based on (i) any right the Executive may have to enforce this Agreement and
Release or any right provided pursuant to Section 20 of the Employment
Agreement, or (ii) any right or claim that arises after the date of this
Agreement and Release.

The Executive acknowledges that he has been provided a period of at least 21
calendar days in which to consider and execute this Agreement and Release. The
Executive further acknowledges and understands that he has seven calendar days
from the date on which he executes this Agreement and Release to revoke his
acceptance by delivering to the Company written notification of his intention to
revoke this Agreement and Release. This Agreement and Release becomes effective
when signed unless revoked in writing and in accordance with this seven-day
provision. To the extent that the Executive has not otherwise done so, the
Executive is advised to consult with an attorney prior to executing this
Agreement and Release.

This Agreement and Release shall be governed by and construed and interpreted in
accordance with the laws of New York without reference to principles of
conflicts of law.

IN WITNESS WHEREOF, the Executive has executed this Agreement and Release as of
the date of this Agreement and Release.

[spacer.gif] [spacer.gif] [spacer.gif][spacer.gif] [spacer.gif] [spacer.gif]

Joseph R. Gromek

Date:                                                       

16


--------------------------------------------------------------------------------


Exhibit B

AGREEMENT AND RELEASE OF CLAIMS

THIS AGREEMENT AND RELEASE is executed by THE WARNACO GROUP, INC. (the
"Company") as of the date of this Agreement and Release.

WHEREAS, the Company and Joseph R. Gromek (the "Executive") entered into an
employment agreement dated December 22, 2004 (the "Employment Agreement");

WHEREAS, the Executive has certain entitlements pursuant to the Employment
Agreement subject to the Executive's executing a release of claims against the
Company in the form of Exhibit A to the Employment Agreement ("Executive
Release");

WHEREAS, the Executive has executed and delivered the Executive Release to the
Company and has not revoked such release within the applicable revocation
period;

NOW, THEREFORE, in consideration of the mutual promises contained in the
Employment Agreement and other good and valuable consideration, the Company
agrees as follows:

The Company, on behalf of itself and its affiliated companies and their past and
present parents, subsidiaries, officers, directors and successors and assigns
but excluding the Executive (the "Company Releasors"), hereby releases and
forever discharges the Executive from any and all claims, demands, obligations,
liabilities and causes of action of any kind or description whatsoever, in law,
equity or otherwise, that any Company Releasor has, may have had or now has
against the Executive as of the date of execution of this Agreement and Release
arising out of or relating to the Executive's employment relationship, or the
termination of that relationship, with the Company (or any affiliate),
including, but not limited to, any claim, demand, obligation, liability or cause
of action arising under any Federal, state, or local statute, regulation,
ordinance or order or any claim based on tort or contract law, other than any
claim, demand, obligation, liability or cause of action that is based on any
fraudulent act or on facts unknown to the Company or any Company Releasor on or
prior to the date of this Agreement and Release. Anything to the contrary
notwithstanding in this Agreement and Release or the Employment Agreement,
nothing herein shall release the Executive or any other person released herein
from any claims or damages based on (i) any right the Company or any of its
affiliates may have to enforce this Agreement and Release or any right as
provided pursuant to Section 20 of the Employment Agreement or (ii) any right or
claim that arises after the date of this Agreement and Release.

This Agreement and Release shall be governed by and construed and interpreted in
accordance with the laws of New York without reference to principles of
conflicts of law.

IN WITNESS WHEREOF, the Company has executed this Agreement and Release as of
the date of this Agreement and Release.

THE WARNACO GROUP, INC.

By:

[spacer.gif] [spacer.gif] [spacer.gif][spacer.gif] [spacer.gif] [spacer.gif]

Name:

[spacer.gif] [spacer.gif] [spacer.gif][spacer.gif] [spacer.gif] [spacer.gif]

Title:

[spacer.gif] [spacer.gif] [spacer.gif][spacer.gif] [spacer.gif] [spacer.gif]

Date:

[spacer.gif] [spacer.gif] [spacer.gif][spacer.gif] [spacer.gif] [spacer.gif]

17


--------------------------------------------------------------------------------
